Title: From Alexander Hamilton to James McHenry, 5 August 1799
From: Hamilton, Alexander
To: McHenry, James


New York Aug 5th. 1799

If there be any thing in my general order lately sent you, which imputes to the Secretary of War ignorance or inattention, I agree with you, my Dear friend, that it ought not to have been there. I add that if done with design it would be a very culpable indecorum. But if it does bear this construction, I have very clumsily executed my own intention. And I give you my honor that so far from being sensible of it, my aim was quite the reverse.
I have already told you my opinion, that the letter from you to Capt Frye was in the view of Military Etiquette irregular. It ought to have been addressed to Major Hoops. If my memory serves me right it refers to the muster by Capt Frye & thus gives him the pretext of your sanction. It was necessary to do away this inference and at the same time to obviate in the mind of the army the idea of irregularity on your part. My object was to reconcile these two things.
The means, I employed, were these two suggestions—1 That the intermediate circumstances were unknown to you. In this you see nothing amiss. 2 That from a disposition to give facility to the service you overlooked the inconsistency of what was done with your instructions. Does this imply ignorance or inattention? I think not. Every superior sometimes overlooks, that is forbears to take notice of, the incompatibility of the conduct of an inferior with his instructions, though he clearly perceives (and consequently acts neither from ignorance nor inattention) that incompatibility—but willing to give facility to the service in the particular instance he thinks it best to wave any objection to what has been done & even to give effect to it. In civil & military life this has happened to myself; and yet to hear it stated would not in my opinion charge me with ignorance or inattention. There may often be good reasons for overlooking a fault which we perceive. To overlook is very different from not to see or not to attend to. It is in one sense to excuse, to forbear to punish or animadvert upon. And it seems to me that it is plainly in this sense that it is used in the general order. Most certainly it was intended so to be.
Now let me rebuke you in turn. How could you imagine that I entertain an opinion that you have wantonly or ignorantly given orders to inferior officers within the command of their superior? It is to injure my friendship for you to suppose that I could think you had wantonly done so. That you may have done so through want of a strict habit on the subject or perhaps from some incorrectness of ideas with regard to military Etiquette, I have indeed believed but nothing worse. And I cannot think that this belief ought to give you pain. It only implies that you have not been long enough called by situation to contemplate or practice upon that etiquette, to have formed exact notions of it and a habit of conforming to it. I do not myself pretend to be an adept in this species of knowlege; though I have endeavoured to systematise my ideas on the subject. They are these in brief that the Departt. of War may regularly correspond with the Civil Staff or officers charged with the business of expenditure & supply in its various branches without passing through the medium of the Chief Military Officer. But that in all other matters the correspondence ought to be with him exclusively—saving the cases of sudden emergency in which the object would suffer by using him as the medium.
Yrs. Affecy
A H
Js McHenry E
